Citation Nr: 1128328	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-27 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed obstructive sleep apnea (OSA).

2.  Entitlement to service connection for claimed restless leg syndrome (RLS).

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee chrondromalacia patella.  

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee chrondromalacia patella.  

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1972 and from September 1975 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is not shown to have manifested complaints or findings of OSA or RLS in service or for many years thereafter.     

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to OSA or RLS since service.     

4.  The currently demonstrated OSA and RLS are not shown to be due to a documented event or incident of the Veteran's period of active service.  

5.  The service-connected right knee chrondromalacia patella currently is not shown to be productive of a limitation of flexion to 30 degrees; there is no evidence of limitation of extension or recurrent instability or subluxation. 

5.  The service-connected left knee chrondromalacia patella has not been productive of limitation of flexion to 30 degrees; there is no evidence of limitation of extension or recurrent instability or subluxation. 

6.  The service-connected DDD of the lumbar spine is not shown to have been productive of incapacitating episodes due to intervertebral disc syndrome as defined by the statue; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by OSA is not due to disease or injury that was incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's disability manifested by RLS is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for the service-connected right knee chrondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for the service-connected left knee chrondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  

5.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for higher ratings and service connection in correspondence sent to the Veteran in January 2009.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  Notice pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

The Womack Army Medical Center indicated there were no records on file for the Veteran between 1977 and 1995.  See response dated in July 2010.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

The Board notes that an additional report of VA examination dated in 2010 and outpatient treatment records were added to the claims folder after the May 2010 Statement of the Case (SOC) was issued.  These records were obtained in connection with claims not currently on appeal before the Board.  

In addition, the submitted records are either duplicative of that which is already in the record or not pertinent to the matters on appeal.  As such, Remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection Claims

The Veteran asserts that she developed RLS as a result of physical training during her long service.  She has not identified a specific event or incident for relating the claimed OSA to service.  

The Veteran indicated in her Notice of Disagreement (NOD) that she was having insomnia related to her posttraumatic stress disorder (PTSD) and anxiety attacks.  Insomnia has been evaluated as a symptom of the service-connected major depressive disorder and will not be addressed in connection with this appeal.  The claim of service connection for PTSD has been denied by the RO.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system, becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are devoid of complaints or findings of RLS or OSA, to include in connection with the August 1995 separation examination.

Post-service, the first objective evidence of OSA and RLS was upon polysomnography in November 2008.  The Board would note that RLS was only considered probable after the evaluation.  This was clearly outside the one-year presumptive period for other organic diseases of the nervous system.  38 C.F.R. 
§§ 3.307, 3.309.  

On review, this evidence serves to date the onset of the claimed OSA and RLS to a time many years after the Veteran's discharge from active military service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The absence of complaints or findings constitutes negative evidence against the claims because it tends to disprove that either OSA or RLS was due to an event or incident of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that she had continued or ongoing problems with OSA and RLS since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there are no other treatment records pertaining to OSA or RLS prior 2008.  Multiple physical examinations and reported medical histories dated between 1995 and 2008 are negative for complaints or findings of OSA or RLS.  The earlier statements by the Veteran are inconsistent with any current assertions of her having had chronic or recurrent OSA or RLS since service.  Id.

Moreover, the Veteran has submitted no competent evidence to support her lay assertions that either condition is due to an event or incident of her extensive period of active service.  

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain competent or credible evidence that would tend to causally link the claimed OSA and RLS to her service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Though the Veteran asserts she has OSA and RLS that are related to her active military service, her statements alone cannot constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify its likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Right and Left Knee Chrondromalacia Patella

Historically, service connection for the right and left knee conditions was awarded in a March 1996 rating decision.  The RO assigned a 10 percent evaluation for the right knee and a noncompensable evaluation for the left knee effective in November 1995.

In August 2004, the RO reclassified the disabilities as chrondomalacia patella of the knees.  The 10 percent rating was continued for the right knee.  The RO awarded an increased 10 percent rating for the left knee effective in November 2003.  These ratings have been in effect since that time.

The Veteran maintains that she is entitled to ratings in excess of 10 percent, due to symptoms that include, but are not limited to, pain, swelling, decreased motion, giving way, locking, cracking, and popping of the knee joints.   

At the outset, the Board notes the service-connected knee disabilities have rated by analogy and been assigned separate 10 percent ratings under Diagnostic Code 5019 for bursitis.  38 C.F.R. §§ 4.20, 4.71a.  Diseases under this section are rated on limitation of motion of the affected parts.  

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees are evaluated properly, the Board shall address the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or lateral instability of the knee, severe is to be rated as 30 percent disabling; moderate is to be rated as 20 percent disabling.  For slight a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a no percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a no percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

The pertinent facts found in the medical evidence of record are discussed hereinbelow.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and for the following reasons and bases, the Board finds that neither knee disability warrants a rating in excess of the currently assigned 10 percent as bursitis productive of limited motion under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R.§ 4.7. 

Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261.  

That being said, while the knee disabilities are more properly rated under the Diagnostic Codes for arthritis, a higher rating is not warranted.  Here, a review of the evidence shows that flexion has been at worse limited to 90 degrees as noted by the VA examination in June 2009, although it was also accomplished with pain from 70 to 90 degrees.  

The VA outpatient treatment records do not contain range of motion studies.  However, the criteria for a 20 percent rating under Diagnostic Code 5260 require flexion limited to 30 degrees. 

The Veteran's extension of each knee also is shown to have been full upon VA examination in 2009; this does not meet the criteria for a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or a separate rating for any actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in her knees and considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with his complaints of painful motion and some lack of endurance and weakness in the left knee upon VA examination in 2009, the Veteran did not have any additional limitation of motion upon repetitive testing.  

The complaints of pain in the knees and the findings of lack of endurance and weakness in the left knee are clearly addressed by the current 10 percent ratings as the Veteran's limitation of flexion does not even come close to meeting the criteria for even a noncompensable rating flexion limited to 70 degrees).  38 C.F.R. § 4.71a.  There was no pain with extension, to include on repetitive testing.

Turning next to disability due to instability, the Board finds that, while the Veteran reported giving way of her knee joints when filing her claims, she denied such on VA examination in 2009.  

Moreover, the medical records are devoid of any objective findings of  instability or subluxation of either knee, to include in connection with VA outpatient treatment records.   

Accordingly, there is no basis for providing an evaluation in excess of the 10 percent rating based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability or a separate evaluation.  38 C.F.R. §  4.71a. 

The Board has noted the Veteran's complaints of pain experienced in her knees and considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disabilities.  

After careful review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  

There was no evidence of ankylosis of either knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5003 for either of the knees or in excess of 10 percent based on limitation of flexion.  

A separate rating is also not warranted for recurrent subluxation or lateral instability of either knee or limitation of extension for the Veteran's knee disabilities, as the criteria for even a noncompensable evaluation have not been met.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 


DDD of the Lumbar Spine

Historically, service connection for a low back  condition was granted in a March 1996 rating decision.  The RO assigned a 10 percent evaluation effective in November 1995.  The disability has since been recharacterized as DDD of the lumbar spine; however, the 10 percent rating has remained in effect. 

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed her claim in January 2009.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The Veteran's DDD has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there is radiographic evidence of narrowing of disc space, at no time has there been evidence of incapacitating episodes of intervertebral disc syndrome as defined by regulation to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  

There were, however, no compensable neurological disabilities (paralysis of the sciatic nerve) associated with the low back disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  In fact, the Veteran denied having any radiating symptoms, and there were no objective manifestations of such upon VA examination in 2009.

Thus, the Board shall consider the service connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent, is appropriate and that a higher rating is warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, upon VA examination in June 2009, the Veteran reported having back pain a couple times a week.  She used Ibuprofen to treat her pain and denied any hospitalization or surgery.  She further denied having urinary incontinence, urgency or frequency, as well as fecal incontinence.  

The Veteran also denied having paresthesias, foot weakness, falls, unsteadiness, stiffness, weakness or radiating pain.  She presented with subjective complaints of fatigue, decreased motion and spasm.  

Flare-ups of pain were said to occur weekly precipitated by bending, walking or standing.  She used a back brace.  There was no objective evidence of spasm.

There was some guarding, but it was not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's spine had symmetry in appearance.  Her gait was antalgic.  There was no gibbus, kyphosis, list, lumbar flattening or lordosis, reversed lordosis, or scoliosis. 

The Veteran's range of motion was as follows: flexion was from 0 to 70 degrees (pain at end); extension was from 0 to 20 degrees (pain at end);  right lateral flexion was from 0 to 19 degrees (pain at end); left lateral flexion was from 0 to 26 degrees (pain at end); and rotation to the right and left was from 0 to 30 degrees (pain at end on right only).   There was no additional limitation of motion on repetitive use.  

The examiner did indicate that the extent of decreased motion was not reliable due to positive a Waddle sign indicative of inappropriate pain response or malingering.  

There was no effect on the Veteran's usual occupation as she was employed full-time and reported less than one week loss of work in the past 12 months.  Her activities of daily living were impacted. 

The VA outpatient treatment records contain sporadic reports of back pain.  They do show that she was given a lumbar sacral support in September 2008.  She denied any weakness in the legs or paresthesias at the time as well as no bowel or bladder loss.  There was no spasm found in September 2008.  

The records from the Veteran's chiropractor show she was receiving spinal adjustments for complaints of pain and given exercises to perform at home.  

In light of the Veteran's complaints of pain experienced in her low back, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was pain on range of motion testing during VA examination in 2009, the extent of which was questioned due to positive Waddle sign, there was no additional loss of range of motion upon repetitive testing.  

Even assuming some exaggeration during testing, the Veteran was still able to flex to 70 degrees before pain began.  38 C.F.R. § 4.71a.  Moreover, there was no evidence of fatigue, lack of endurance, weakness or incoordination of the lumbar spine at any time.  

The Board considered the Veteran's disability under Diagnostic Code 5003; however, this is based on limitation of motion, including painful motion, which has been discussed.  38 C.F.R. § 4.71a.  

In sum, a rating for the service-connected DDD of the lumbar spine in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with documented incapacitating episodes of intervertebral disc syndrome, forward flexion of the thoracolumbar spine restricted to less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a; Hart, supra.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 



Extraschedular

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 4.1.  

The Board finds that the rating criteria used to evaluate the service-connected disabilities reasonably describe her respective disability level and symptomatology.  

Therefore, on this record, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for OSA is denied.

Service connection for RLS is denied.

An increased evaluation in excess of 10 percent for the service-connected right knee chrondromalacia patella is denied.

An increased evaluation in excess of 10 percent for the service-connected left knee chrondromalacia patella is denied.

An increased evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


